 Case 3:12-cv-00733-DMS-WVG Document 165 Filed 05/10/21 PageID.10641 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMERANTH, INC.,                                      Case No.: 12cv0733 DMS (WVG)
12                                       Plaintiff,
                                                          ORDER DENYING AMERANTH’S
13   v.                                                   MOTION FOR
                                                          RECONSIDERATION, OR IN THE
14   DOMINO'S PIZZA, INC. and
                                                          ALTERNATIVE, REQUEST FOR
     DOMINO'S PIZZA, LLC
15                                                        CERTIFICATION OF
                                      Defendants.         INTERLOCUTORY APPEAL
16
17
18
19         This case comes before the Court on Ameranth’s motion for reconsideration or, in
20   the alternative, for certification for interlocutory appeal, of this Court’s February 5, 2021
21   Order Granting in Part Defendants’ Second Renewed Motion to Declare This Case
22   Exceptional and Award Attorneys Fees and Non-Taxable Costs. Defendants filed an
23   opposition to the motion, and Plaintiff filed a reply.
24         “Reconsideration is appropriate if the district court (1) is presented with newly
25   discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
26   or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
27   County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Ameranth argues
28   reconsideration is warranted here “to correct multiple manifest errors of law and fact upon

                                                      1
                                                                                12cv0733 DMS (WVG)
 Case 3:12-cv-00733-DMS-WVG Document 165 Filed 05/10/21 PageID.10642 Page 2 of 3



1    which the Order is based in order to prevent serious injustice,” (Mem. of P. & A. in Supp.
2    of Mot. at 1), which the Court construes as a “clear error” argument.
3          To prevail on this argument, Ameranth must show there is a “definite and firm
4    conviction that a mistake has been committed[.]” Latman v. Burdette, 366 F.3d 774, 781
5    (9th Cir. 2004) (citing In re Banks, 263 F.3d 862, 869 (9th Cir. 2001)). Ameranth identifies
6    numerous instances of alleged “clear error” in the Court’s Order, from the Court’s analysis
7    of the Pizza Hut settlement and the Menusoft vacatur to whether Ameranth reassessed its
8    case after the Federal Circuit’s decision in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229,
9    1245 (Fed. Cir. 2016). The Court has reviewed and considered each of those arguments,
10   but disagrees with Ameranth that there was any “clear error” in the Court’s Order.
11   Accordingly, the Court denies Ameranth’s motion for reconsideration.
12         Next, Ameranth moves the Court, in conclusory fashion, to certify the Order for
13   interlocutory appeal pursuant to 28 U.S.C. § 1292(b). This section states:
14         When a district judge, in making in a civil action an order not otherwise
           appealable under this section, shall be of the opinion that such order involves
15
           a controlling question of law as to which there is substantial ground for
16         difference of opinion and that an immediate appeal from the order may
           materially advance the ultimate termination of the litigation, he shall so state
17
           in writing in such order.
18
19   28 U.S.C. § 1292(b). “Both the legislative history of Section 1292(b) and the case law
20   emphasize that . . . courts should only grant interlocutory appeals under rare
21   circumstances.” Fujitsu Ltd. v. Tellabs, Inc., 539 Fed. App'x 1005, 1006 (Fed. Cir. 2013).
22   Here, Ameranth identifies three “critical legal questions” for the Federal Circuit, on which
23   the Court’s conclusions are allegedly “in tension with other legal authority[,]” and argues
24   the Federal Circuit’s resolution of these questions “will advance [the] ultimate
25   determination of this action.” (Mem. of P. & A. in Supp. of Mot. at 24-25.) However, the
26   Court disagrees with these arguments. In particular, the Court disagrees with Ameranth’s
27   assertion that interlocutory review of the exceptional case ruling will “materially advance
28   the ultimate termination” of this litigation.    On the contrary, this case is effectively

                                                  2
                                                                               12cv0733 DMS (WVG)
 Case 3:12-cv-00733-DMS-WVG Document 165 Filed 05/10/21 PageID.10643 Page 3 of 3



1    concluded, save for the Court’s determination of the amount of fees to be awarded. Under
2    these circumstances, the requirements for interlocutory appeal are not met. Accordingly,
3    the Court denies Ameranth’s motion for certification of the Order for interlocutory review.
4          IT IS SO ORDERED.
5    Dated: May 10, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              12cv0733 DMS (WVG)
